Citation Nr: 0406275	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a disorder 
affecting the elbows and hips, claimed as due to 
undiagnosed illness.  

2.	The propriety of a 30 percent initial rating for a 
cognitive disorder.  

3.	  The propriety of a noncompensable initial rating for 
hemorrhoids.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from January 1975 to May 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that, among other things, granted 
service connection for a cognitive disorder which was 
assigned a 10 percent initial evaluation, effective June 1, 
1998, and also granted service connection for hemorrhoids, 
which was assigned a noncompensable (0 percent) evaluation, 
effective June 1, 1998.  The RO denied service connection for 
a disorder effecting the elbows and hips, claimed as due to 
undiagnosed illness.  

In March 2002 the veteran appeared and gave testimony at an 
RO hearing before a hearing officer.  A transcript of this 
hearing is of record.  In February 2003 the RO increased the 
evaluation for the veteran's cognitive disorder to 30 percent 
disabling, effective June 1, 1998.  Entitlement to service 
connection for a disorder of the elbows and hips decision, 
and entitlement to a compensable rating for hemorrhoids were 
again denied.  

In October 2003 the veteran appeared and gave testimony 
before the undersigned at a hearing held at the RO.  A 
transcript of this hearing is also of record.   At this 
hearing, the veteran indicated that he wished to claim 
entitlement to an increased rating for service connected 
irritable bowel syndrome.  Since this issue has not been 
developed and certified for appeal, it is referred to the RO 
for all appropriate action.  Only the issues listed on the 
title page of this decision are currently before the Board 
for appellate consideration.  



REMAND

During the veteran's October 2003 hearing, he reported 
receiving ongoing medical treatment for the disabilities 
currently at issue from two private physicians.  No clinical 
records documenting this reported treatment are currently in 
the claims folder and such should be obtained prior to 
further appellate consideration of the issues before the 
Board.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002) (VA will 
make reasonable efforts to obtain relevant private records 
adequately identified by a claimant).

In regard to the claims for higher initial ratings for 
hemorrhoids and cognitive disorder, it is apparent from his 
testimony at the October 2003 hearing that the veteran has 
asserted that these disabilities have worsened since the most 
recent VA examinations in April 2002.  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In regard to the veteran's claims for service connection for 
a disorder affecting his hips and elbows, he contends that 
these disabilities developed in service after he was 
stationed in Southwest Asia during the Persian Gulf Conflict.  
The service medical records reflect treatment for right hip 
and right elbow complaints, which were assessed as due to 
arthritis.  However, VA examinations, including x-rays, of 
these joints conducted subsequent to service have failed to 
reveal findings indicative of arthritis.  During his recent 
hearing before the undersigned, the veteran stated that a 
private physician had opined that his elbow and hip 
complaints were due to early arthritis.  In the Board's 
opinion, the veteran should be afforded another VA orthopedic 
examination to determine the nature and etiology of his elbow 
and hip symptomatology.  

In view of the above, this case is REMANDED to the RO for the 
following actions.    
 
1 .    The RO ensure that all notice 
obligations, including those imposed by 
38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003) have been 
satisfied.  

2.  The RO should take the necessary 
steps (including obtaining needed 
information from the veteran) to obtain 
records of the veteran's treatment by 
Doctor Roseman and the Sewickley Valley 
Hospital for hemorrhoids; and by Doctor 
Park for cognitive disorder, joint 
complaints, and hemorrhoids.  All records 
obtained should be associated with the 
claims folder.  

3.  The veteran should then be afforded 
an examination to determine the severity 
of his hemorrhoid disability. The claims 
folder should be made available to the 
examiner, and the examiner should state 
in the examination report (or in an 
addendum to the report) that the claims 
folder was reviewed.  The examiner should 
specifically comment as to whether any 
hemorrhoids noted on the examination are 
mild, moderate, large or thrombosed 
and/or irreducible with excessive 
redundant tissue evidencing frequent 
recurrence.  In addition the examiner 
should comment as to the presence or 
absence of persistent bleeding, secondary 
anemia, or fissures.  

4.  The veteran should also be afforded 
an orthopedic examination to determine 
the nature and etiology severity of any 
current elbows and hip disability.  The 
claims folder should be made available to 
the examiner, and the examiner should 
state in the examination report (or in an 
addendum to the report) that the claims 
folder was reviewed.  All indicated 
tests, especially x-rays of the pertinent 
joints, should be performed and all 
pertinent clinical findings reported in 
detail.   If an elbow or hip disability 
is diagnosed, the examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the diagnosed disabilities 
are related to the hip and elbow 
complaints noted in the service medical 
records.  

If the examiner is unable to diagnose a 
current elbow or hip disability, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran has objective 
indications of chronic elbow or hip 
disability.  

5.  The veteran should also be afforded a 
psychiatric examination to determine the 
severity of his cognitive disorder.  The 
claims folder should be made available to 
the examiner, and the examiner should 
state in the examination report (or in an 
addendum to the report) that the claims 
folder was reviewed.  All indicated tests 
should be accomplished.  The examiner 
should note the level of psychiatric 
impairment, social impairment, and 
occupational impairment (to include a 
global assessment of functioning (GAF) 
score) resulting from the veteran's 
service-connected cognitive disorder.

The case should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




